Citation Nr: 0828407	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-31 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for rheumatoid arthritis, 
to include as secondary to service-connected degenerative 
arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION
 
The veteran served on active duty from June 1971 to June 
1975, and from January 1980 to January 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for 
service connection for rheumatoid arthritis disability.

In the June 2005 rating decision, the RO found that the 
veteran's rheumatoid arthritis was not clinically evident 
during service, nor was there any evidence that rheumatoid 
arthritis was caused by some event or experience during 
service.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has rheumatoid arthritis 
disability, which he has claimed as both directly related to 
service and as secondary to service-connected cervical 
degenerative arthritis.  (See Notice of Disagreement, 
February 2006; see also RO rating decision, June 2005).  
After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to adjudication of this claim.

In November 2003, the veteran was examined by rheumatologist, 
Dr. Francisco J. Garriga, a private physician at North County 
Medicine and Rheumatology in Florrisant, Missouri, at the 
request of Dr. Thomas.  Dr. Garriga diagnosed symmetrical 
arthritis with RF and leukopenia (low white blood count) and 
noted that the veteran was "behaving as if he had RA 
[rheumatoid arthritis]."  In December 2003, the veteran 
returned for a follow-up visit with Dr. Thomas, who 
affirmatively diagnosed rheumatoid arthritis.  Later that 
month, the veteran had a follow-up visit with Dr. Garriga, 
who confirmed his preliminary rheumatoid arthritis diagnosis 
and started the veteran on the drug Remicade.  

In a subsequent October 2005 report, it was noted that he had 
a past medical history of possible rheumatoid arthritis.  The 
physician noted that current laboratory tests indicated that 
the veteran was negative for RF and had a positive hepatitis 
C antibody, but was negative for the virus itself.  The 
physician found that it was "still unclear if [the 
veteran's] symptoms could be explained by RO."  In a 
subsequent November 2005 report, a physician noted that the 
medical reports from Dr. Garriga did not convincingly support 
a diagnosis of rheumatoid arthritis.

The Board notes that in the March 2005 VA examination, the VA 
examiner neither diagnosed the veteran as having rheumatoid 
arthritis, nor did he affirmatively indicate that the veteran 
did not have rheumatoid arthritis.  The examiner also did not 
provide an opinion as to whether the claimed rheumatoid 
arthritis was related to service, or secondary to his 
service-connected degenerative arthritis of the cervical 
spine.

Because the Board may not rely on its own unsubstantiated 
medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), it must rely on an informed medical opinion in 
order to adjudicate a claim.  As the VA examiner offered no 
opinion on the claimed rheumatoid arthritis, and as the 
diagnosis itself appears to have been called into question, 
the Board finds that another VA examination is necessary to 
obtain clearer medical opinion as to whether the veteran has 
rheumatoid arthritis, and if so, whether it is service-
connected or secondary to his service-connected degenerative 
arthritis of the cervical spine.

The Board also notes that, under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his or her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, the veteran has not been given proper notice for 
establishing service connection on a secondary basis.  Thus, 
the AMC must inform the veteran of the types of evidence 
needed in order to substantiate his claim for service 
connection on a secondary basis and the division of 
responsibility between the appellant and VA for obtaining the 
required evidence.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
whether his has rheumatoid arthritis and, 
if so, whether it is service-connected, or 
secondary to his service-connected 
degenerative arthritis of the cervical 
spine.  Any testis deemed necessary should 
be conducted, and the claims folder must 
be provided to the examiner for review in 
conjunction with the examination.  If a 
diagnosis of rheumatoid arthritis is 
deemed warranted, the examiner should be 
asked to indicate whether it is at least 
as likely as not (i.e., whether there is 
at least a 50 percent probability) that 
such disorder is related to service, or is 
caused or aggravated (permanent worsening 
as opposed to temporary flare-ups or 
increase in symptoms) by the veteran's 
service-connected degenerative arthritis 
of the cervical spine.  Any and all 
opinions must be accompanied by a complete 
rationale.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  "More likely" 
and "as likely" support the contended 
causal relationship; "less likely" 
weighs against the claim.

2.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




